Citation Nr: 1703552	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from March 1981 to April 1983 and from March 1986 to June 1986.  She received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO determined that the Veteran was not competent to handle disbursement of funds.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board hearing before a Veterans Law Judge on her August 2013 substantive appeal (VA Form 9).  She subsequently withdrew her hearing request in January 2014 (see a January 2014 statement from the Veteran).

The Board notes that the Veteran requested copies of records from her claims file in February 2015 (see February 2015 "Request for and Consent to Release of Information from Individual's Records" form (VA Form 3288)).  As explained below, the Veteran's appeal as to whether she is competent to handle disbursement of funds became moot prior to this request.  Hence, the Board will proceed to a dismissal of this matter and the Veteran's February 2015 request for records is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  In an April 2014 decision, the RO determined that the Veteran is competent to handle disbursement of funds.

2.  The April 2014 RO decision moots the appeal with respect to whether the Veteran is competent for VA benefits purposes to handle disbursement of funds.



CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board are met.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In this case, the RO ultimately determined that the Veteran is competent to handle disbursement of funds by way of an April 2014 decision.  The April 2014 determination as to the Veteran's competency moots the appeal with respect to this issue.  Hence, the Board finds that there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


